 



Exhibit 10.1
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     SECOND AMENDMENT, dated as of February 13, 2007, to the Second Amended and
Restated Credit Agreement referred to below (this “Amendment”), by and among
DICK’S SPORTING GOODS, INC., a Delaware corporation (“Borrower”), GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Agent for the Lenders
(in such capacity “Agent”), and the Lenders signatory hereto.
W I T N E S S E T H:
     WHEREAS, Borrower, the other Loan Parties signatory thereto, Agent and
Lenders are parties to that certain Second Amended and Restated Credit
Agreement, dated as of July 28, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and
     WHEREAS, Borrower, Agent and Required Lenders have agreed to amend certain
provisions of the Credit Agreement, in the manner, and on the terms and
conditions, provided for herein;
     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, Borrower, Agent and Required Lenders hereby agree as
follows:
     1. Definitions. Capitalized terms not otherwise defined herein (including
in the Recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement as amended hereby (the “Amended Credit Agreement”).
     2. Amendment to Section 1.3 of the Credit Agreement.
Section 1.3 of the Credit Agreement is hereby amended and restated in its
entirety as of the Second Amendment Effective Date (as hereinafter defined) to
read as follows:
“1.3 Use of Proceeds. Borrower shall use the proceeds of the Revolving Credit
Loan only for (a) payment of Fees, expenses and other costs incurred in
connection with the Transaction, (b) funding a portion of the Acquisition
(including, if applicable, providing the funds for the Acquirer Loan and the
Galyan’s Loan), (c) funding a portion of the Golf Acquisition, (d) refinancing
certain indebtedness of Golf Galaxy and GolfWorks, (e) refinancing certain
indebtedness of Galyan’s and (f) providing (i) working capital financing for
Borrower and its Subsidiaries, (ii) funds for other general corporate purposes
of Borrower and its Subsidiaries and (iii) funds for the purposes otherwise
permitted hereunder, including those referred to in Recital D hereof; and for
these

 



--------------------------------------------------------------------------------



 



purposes, Lenders are willing to make certain loans and other extensions of
credit to Borrower of up to such amount upon the terms and conditions set forth
herein.”
     3. Amendment to Section 5.8 of the Credit Agreement.
Section 5.8 of the Credit Agreement is hereby amended as of the Second Amendment
Effective Date by adding a new sentence at the end thereof to read as follows:
“Notwithstanding anything to the contrary contained herein, the Loan Parties
shall be permitted to amend, supplement or otherwise modify the Schedules hereto
or to the other Loan Documents in connection with the Golf Acquisition to the
extent contemplated by the Joinder Agreement (Credit Agreement), dated as of the
Second Amendment Effective Date, made by Golf Galaxy and Agent, and the Joinder
Agreement (Credit Agreement), dated as of the Second Amendment Effective Date,
made by GolfWorks and Agent.”
     4. Amendment to Section 5.12 of the Credit Agreement.
Section 5.12 of the Credit Agreement is hereby amended and restated in its
entirety as of the Second Amendment Effective Date to read as follows:
“5.12 Landlord’s Waiver and Other Agreements. Except as otherwise agreed to in
writing by Agent, each Loan Party shall use commercially reasonable best efforts
to obtain (a) a Landlord’s Waiver in form and substance acceptable to Agent from
the landlord of any present or future leased premises of any Loan Party where
Inventory is located in the United States of America and where such landlord has
a contractual, statutory or common law Lien which is superior or “primes”
Agent’s Lien in such Inventory; and (b) a waiver and license agreement in form
and substance acceptable to Agent from any Person (other than Borrower) which
owns, operates or manages a warehouse or other location not owned by Borrower
where Inventory is located. With respect to such locations or warehouse space
leased as of the Closing Date or thereafter, if Agent has not received a
Landlord’s Waiver or waiver and license agreement, as applicable, as of the
Closing Date (or, if later, as of the date such location is leased), any
Eligible Inventory at that location shall, in Agent’s discretion, be subject to
the Lease Payment Reserve.”
     5. Amendment to Section 5.14 of the Credit Agreement.
Section 5.14 of the Credit Agreement is hereby amended as of the Second
Amendment Effective Date by adding a new clause (c) at the end thereof to read
as follows:
“(c) Borrower shall deliver or cause to be delivered to Agent no later than
ninety (90) days after the Golf Acquisition Closing Date, duly executed blocked
account agreements referred to in Annex B with respect to the

2



--------------------------------------------------------------------------------



 



Golf Galaxy Concentration Account and Golf Disbursement Accounts, which blocked
account agreements shall be in form and substance satisfactory to Agent and its
counsel.”
     6. Amendment to Section 5.16 of the Credit Agreement.
Section 5.16 of the Credit Agreement is hereby amended as of the Second
Amendment Effective Date by adding a new sentence at the end thereof to read as
follows:
“GolfWorks Canada shall not be subject to the requirements of this Section 5.16,
provided, however, that upon the reasonable request of Agent at any time
following an Event of Default GolfWorks shall cause sixty-five percent (65%) of
the Stock of GolfWorks Canada to be pledged to Agent for the benefit of Agent
and Lenders to secure the Obligations.”
     7. Amendment to Section 6.3 of the Credit Agreement.
Section 6.3 of the Credit Agreement is hereby amended as of the Second Amendment
Effective Date by deleting clause (j) thereof in its entirety and inserting a
new clause (j) to read as follows:
“(j) Indebtedness consisting of intercompany loans and advances made by any Loan
Party to any other Loan Party; provided, that: (i) each Loan Party shall have
executed and delivered to each other Loan Party, a demand note (collectively,
the “Intercompany Notes”) to evidence any such intercompany Indebtedness owing
at any time by such Loan Party to such other Loan Party which Intercompany Notes
shall be in form and substance reasonably satisfactory to Agent and shall be
pledged and delivered to Agent pursuant to the applicable Pledge Agreement,
Borrower Security Agreement or Subsidiary Security Agreement as additional
collateral security for the Obligations; (ii) each Loan Party shall record all
intercompany transactions on its books and records in a manner reasonably
satisfactory to Agent; (iii) the obligations of each Loan Party under any such
Intercompany Notes shall be subordinated to the Obligations of such Loan Party
hereunder or under the other Loan Documents in a manner reasonably satisfactory
to Agent; (iv) at the time any such intercompany loan or advance is made by any
Loan Party to any other Loan Party and after giving effect thereto, each such
Loan Party shall be Solvent; (v) no Default or Event of Default would occur and
be continuing after giving effect to any such proposed intercompany loan; and
(vi) other than investments outstanding as of the Second Amendment Effective
Date and other investments not to exceed $500,000 at any one time outstanding,
no Loan Party may make loans, advances or other investments to or in GolfWorks
Canada;”

3



--------------------------------------------------------------------------------



 



     8. Amendment to Section 6.21 of the Credit Agreement.
Section 6.21 of the Credit Agreement is hereby amended as of the Second
Amendment Effective Date by deleting clause (b) thereof in its entirety and
inserting in lieu thereof a new clause (b) to read as follows:
“(b) enter into any new lease of real property or similar agreement unless to
the extent required by Section 5.12 such Loan Party has used commercially
reasonable best efforts to enter into a Landlord’s Waiver and other
documentation deemed appropriate by Agent, in each case in form and substance
satisfactory to Agent, with the owner of such real property (to the extent
Inventory is located or will be located at such property).”
     9. Amendments to Annex A of the Credit Agreement.
Annex A of the Credit Agreement is hereby amended as of the Second Amendment
Effective Date by:

  (a)   amending and restating in its entirety the following definitions to read
as follows:

“‘Borrowing Base’ shall mean, as of any date of determination by Agent, from
time to time,
the lesser of (A) seventy percent (70%) of Eligible Inventory on a cost basis,
or (B) eighty-five percent (85%) of Eligible Inventory net realizable
liquidation valuation, as determined by an appraisal acceptable to Agent, minus
(1) the Lease Payment Reserve, and (2) the amount of any other Reserves
(including Reserves for sales and use taxes and payroll withholding taxes) as
Agent may deem necessary or appropriate from time to time in its discretion.
‘Eligible Inventory’ shall mean such Inventory of Borrower, Galyan’s, Golf
Galaxy and GolfWorks that is not ineligible as the basis for Revolving Credit
Advances or Letter of Credit Obligations based on the criteria set forth below.
In determining whether Inventory constitutes Eligible Inventory, Agent does not
intend to include Inventory which:
(a) is not owned by Borrower, Galyan’s, Golf Galaxy or GolfWorks free and clear
of all Liens and rights of others, except the Liens in favor of Agent and
Lenders pursuant to the Collateral Documents and statutory or common law
landlord Liens in favor of landlords;
(b) is not located on premises owned or operated by Borrower, Galyan’s, Golf
Galaxy or GolfWorks referenced on Schedule 3.6;

4



--------------------------------------------------------------------------------



 



(c) is Inventory in transit (other than Eligible L/C Inventory and Inventory in
transit from one of Borrower’s, Galyan’s, Golf Galaxy’s or GolfWorks’
distribution centers to one of Borrower’s, Galyan’s, Golf Galaxy’s or GolfWorks’
stores provided that such Inventory is being shipped in the normal course of
business and consistent with Borrower’s, Galyan’s, Golf Galaxy’s or GolfWorks’
past practice, as applicable, and Agent continues to maintain a first priority
perfected security interest in such Inventory subject only (but without limiting
the provisions of Section 5.12 hereof) to statutory or common law landlord
Liens);
(d) is Inventory held on or at leased premises where, to the extent contemplated
by Section 5.12, the landlord thereof has either not executed a Landlord Waiver
in form and substance satisfactory to Agent or reserves (including, without
limitation, a Lease Payment Reserve) related thereto satisfactory to Agent in
its discretion have not been established against Borrowing Availability;
(e) is in the possession or control of a bailee, warehouseman, processor,
converter or other Person other than Borrower, Galyan’s, Golf Galaxy or
GolfWorks, unless Agent is in possession of such agreements, instruments and
documents as Agent may require (each in form and content acceptable to Agent and
duly executed, as appropriate by the bailee, warehouseman, processor, converter
or other Person in possession or control of such Inventory, as applicable)
including but not limited to warehouse receipts in Agent’s name covering such
Inventory;
(f) is covered by a negotiable document of title unless such document has been
delivered to Agent;
(g) is not covered by insurance required by the terms of Section 5.5 and Annex
E;
(h) is obsolete, unsalable, shopworn, damaged, unfit for further processing, or
is of substandard quality;
(i) consists of display items or packing and shipping materials or samples,
bags, packaging, labels and other similar non-merchandise categories;
(j) consists of discontinued or slow-moving items;
(k) does not meet all standards imposed by any Governmental Authority;

5



--------------------------------------------------------------------------------



 



(l) is placed by Borrower, Galyan’s, Golf Galaxy or GolfWorks on consignment or
held by Borrower, Galyan’s, Golf Galaxy or GolfWorks on consignment from another
Person;
(m) is not a type held for sale in the ordinary course of Borrower’s, Galyan’s,
Golf Galaxy’s or GolfWorks’ business, including goods to be returned to the
vendor;
(n) is Inventory produced in violation of the Fair Labor Standards Act and
subject to the “hot goods” provisions contained in Title 29 U.S.C. § 215 or any
successor statute or section;
(o) is Inventory which in any way fails to meet or violates any warranty,
representation or covenant contained in this Agreement or any other Loan
Document; or
(p) is not otherwise acceptable in the discretion of Agent, based upon such
credit and collateral considerations as Agent may deem appropriate from time to
time.
‘Eligible L/C Inventory’ shall mean all finished goods inventory owned by
Borrower, Galyan’s, Golf Galaxy or GolfWorks and covered by Documentary Letters
of Credit, which finished goods Inventory is in transit to one of Borrower’s,
Galyan’s, Golf Galaxy’s or GolfWorks’ locations and which finished goods
Inventory (a) is owned by Borrower, Galyan’s, Golf Galaxy or GolfWorks, (b) is
fully insured, (c) is subject to a first priority security interest in and lien
upon such goods in favor of Agent (except for any possessor lien upon such goods
in the possession of a freight carrier or shipping company securing only the
freight charges for the transportation of such goods to Borrower, Galyan’s, Golf
Galaxy or GolfWorks), (d) is evidenced or deliverable pursuant to documents,
notices, instruments, statements and bills of lading that have been delivered to
Agent or an agent acting on its behalf, and (e) is otherwise deemed to be
“Eligible Inventory” hereunder.
‘Gift Certificate and Merchandise Credit Liability’ shall mean, at any time, the
aggregate face value at such time of (a) outstanding gift certificates and gift
cards of Borrower, Galyan’s, Golf Galaxy or GolfWorks entitling the holder
thereof to use all or a portion of the certificate to pay all or a portion of
the purchase price for any Inventory, and (b) outstanding merchandise credits of
Borrower, Galyan’s, Golf Galaxy or GolfWorks.

6



--------------------------------------------------------------------------------



 



‘Lease Payment Reserve’ shall mean a reserve against the Borrowing Base in an
amount determined by Agent in its discretion including an amount equal to the
aggregate amount of a number of months (as determined by Agent) rent and utility
costs payable by Borrower with respect to each Lease of real property where
Eligible Inventory is located and with respect to which Borrower, Galyan’s, Golf
Galaxy or GolfWorks, as the case may be, has failed to obtain in accordance with
Section 5.12 a Landlord’s Waiver from the landlord thereof in form and substance
satisfactory to Agent. The Lease Payment Reserve may, in Agent’s discretion, be
in addition to any other reserve against the Borrowing Base established by
Agent, but in no event shall the Lease Payment Reserve per any single location
where there has been a failure to obtain a Landlord’s Waiver exceed the greater
of (i) an amount equal to the base rental payments under the then current lease
for such location over the immediately preceding three month period, and
(ii) the amount of any obligations owing or potentially owing to the applicable
landlord secured by the assets of any Loan Party, provided that such amount
shall not exceed the sum of the base rental payments under the then current
lease for such location over the immediately preceding twelve month period.”

  (b)   adding the following new definitions in appropriate alphabetical order
therein:

“‘GolfWorks’ shall mean Golf Galaxy GolfWorks, Inc., an Ohio corporation.
‘Golf Acquisition Closing Date’ shall mean the date on which the Golf
Acquisition is consummated in accordance with the terms hereof and the Golf
Merger Agreement.
‘GolfWorks Canada’ shall mean Criterion Golf Technologies, Inc., a Canadian
corporation and wholly owned subsidiary of GolfWorks.
‘Golf Deposit Accounts’ shall have the meaning assigned to it in Annex B.
‘Golf Disbursement Accounts’ shall have the meaning assigned to it in Annex B.
‘Golf Galaxy Concentration Account’ shall have the meaning assigned to it in
Annex B.
‘Golf Galaxy Concentration Account Bank’ shall have the meaning assigned to it
in Annex B.

7



--------------------------------------------------------------------------------



 



‘Golf Merger Agreement’ shall mean that certain Agreement and Plan of Merger,
dated as of November 13, 2006, among Golf Galaxy, Yankees Acquisition Corp. and
Borrower.
‘Second Amendment Effective Date’ shall mean February 9, 2007. ”

  (c)   Deleting the definition “Disbursement Account” and adding the following
definition in appropriate alphabetical order therein:

“‘Borrower Disbursement Account’ shall have the meaning assigned to it in Annex
B.”

  (d)   The definition of “Permitted Acquisition” is hereby amended as of the
Second Amendment Effective Date by: (i) inserting the phrase “or GolfWorks
Canada” after the second parenthetical contained therein and (ii) inserting the
parenthetical “(other than assets of GolfWorks Canada)” after the word “assets”
the first place it appears in clause (e) of such definition.

     10. Amendment to Annex B of the Credit Agreement.
Annex B of the Credit Agreement is hereby amended as of the Second Amendment
Effective Date by amending and restating such Annex in its entirety as provided
in Exhibit A attached hereto.
     11. Representations and Warranties. To induce Required Lenders and Agent to
enter into this Amendment, Borrower hereby represents and warrants that:

  (a)   Each of the execution, delivery and performance by Borrower and each
other Loan Party which is party to the Guaranty of this Amendment and the
performance of the Amended Credit Agreement are (i) within Borrower’s and each
such Loan Party’s corporate power and have been duly authorized by all necessary
corporate and shareholder action; (ii) do not contravene any provision of any
Loan Party’s charter or bylaws or equivalent organizational or charter or other
constituent documents; (iii) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (iv) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any Loan
Party is a party or by which any Loan Party or any of its property is bound;
(v) do not result in the creation or imposition of any Lien upon any of the
property of any Loan Party other than those in favor of Agent, on behalf of
itself and the Lenders, pursuant to the Loan Documents; and (vi) do not require
the consent or approval of any Governmental Authority or any other Person.

8



--------------------------------------------------------------------------------



 



  (b)   This Amendment has been duly executed and delivered by or on behalf of
Borrower and each other Loan Party which is party to the Guaranty.

  (c)   Each of this Amendment and the Amended Credit Agreement constitutes a
legal, valid and binding obligation of Borrower and each such Loan Party
enforceable against Borrower and such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

  (d)   No Default or Event of Default has occurred and is continuing both
before and after giving effect to this Amendment.

  (e)   No action, claim or proceeding is now pending or, to the knowledge of
any Loan Party signatory hereto, threatened against such Loan Party, at law, in
equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which
challenges such Loan Party’s right, power, or competence to enter into this
Amendment or, to the extent applicable, perform any of its obligations under
this Amendment, the Amended Credit Agreement or any other Loan Document, or the
validity or enforceability of this Amendment, the Amended Credit Agreement or
any other Loan Document or any action taken under this Amendment, the Amended
Credit Agreement or any other Loan Document or which if determined adversely
could have or result in a Material Adverse Effect. To the knowledge of each Loan
Party, there does not exist a state of facts which is reasonably likely to give
rise to such proceedings.

  (f)   As of the Golf Acquisition Closing Date, Borrower has delivered to Agent
a complete and correct copy of the Golf Merger Agreement (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other material documents delivered pursuant thereto or in connection therewith).
No Loan Party and no other Person party thereto is in default in the performance
or compliance with any provisions of the Golf Merger Agreement. The Golf Merger
Agreement is in full force and effect as of the Golf Acquisition Closing Date,
and, if applicable, as of the date of the consummation of the Golf Acquisition,
and has not been terminated, rescinded or withdrawn. All requisite approvals by
Governmental Authorities having jurisdiction over Golf Galaxy, any Loan Party
and other Persons referenced therein with respect to the transactions
contemplated by the Golf Merger Agreement have been obtained, and no such
approvals impose any conditions to the consummation of the

9



--------------------------------------------------------------------------------



 



      transactions contemplated by the Golf Merger Agreement or to the conduct
by any Loan Party of its business thereafter. To the best of each Loan Party’s
knowledge, none of Golf Galaxy’s representations or warranties in the Golf
Merger Agreement contain any untrue statement of a material fact or omit any
fact necessary to make the statements therein not misleading. Each of the
representations and warranties given by each applicable Loan Party in the Golf
Merger Agreement is true and correct in all material respects.

  (g)   All representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents are true and correct as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.

     12. Remedies. This Amendment shall constitute a Loan Document. The breach
by any Loan Party of any representation, warranty, covenant or agreement in this
Amendment shall constitute an immediate Event of Default hereunder and under the
other Loan Documents.
     13. No Other Amendments/Waivers. Except as expressly amended herein, the
Credit Agreement and the other Loan Documents shall be unmodified and shall
continue to be in full force and effect in accordance with their terms. In
addition, this Amendment shall not be deemed a waiver of any term or condition
of any Loan Document by the Agent or the Lenders with respect to any right or
remedy which the Agent or the Lenders may now or in the future have under the
Loan Documents, at law or in equity or otherwise or be deemed to prejudice any
rights or remedies which the Agent or the Lenders may now have or may have in
the future under or in connection with any Loan Document or under or in
connection with any Default or Event of Default which may now exist or which may
occur after the date hereof. The Credit Agreement and all other Loan Documents
are hereby in all respects ratified and confirmed.
     14. Waiver of Claims. Borrower hereby waives, releases, remises and forever
discharges Agent, Lenders and each other Indemnified Person from any and all
Claims of any kind or character, known or unknown, which Borrower ever had, now
has or might hereafter have against Agent or any Indemnified Person which
relates, directly or indirectly, to any acts or omissions of Agent or such
Lender or any other Indemnified Person on or prior to the Second Amendment
Effective Date.
     15. Expenses. Borrower hereby reconfirms its obligations pursuant to
Section 11.2 of the Credit Agreement to pay and reimburse Agent for all
reasonable out-of-pocket expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

10



--------------------------------------------------------------------------------



 



     16. Effectiveness. This Amendment shall become effective as of February 9,
2007 (the “Second Amendment Effective Date”) only upon satisfaction in full in
the judgment of the Agent of each of the following conditions:

  (a)   Amendment. Agent shall have received eight (8) original copies of this
Amendment duly executed and delivered by Agent, Lenders and Borrower and
acknowledged by the other Loan Parties.

  (b)   Payment of Expenses. Borrower shall have paid to Agent all costs and
expenses owing in connection with this Amendment and the other Loan Documents
and due to Agent and Lenders (including, without limitation, reasonable legal
fees and expenses).

  (c)   Representations and Warranties. All representations and warranties
contained in this Amendment shall be true and correct on and as of the Amendment
Effective Date.

  (d)   Golf Acquisition. The Golf Acquisition shall have been consummated in
accordance with the terms of the Golf Merger Agreement and Golf Galaxy and
GolfWorks shall have entered into joinder and other documents in respect of the
Loan Documents in form and substance satisfactory to Agent and Agent shall have
received such opinions, certificates, lien search results and other documents
reasonably requested by Agent and the Golf Acquisition shall constitute a
Permitted Acquisition.

     17. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW 5-1401, FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
     18. Counterparts. This Amendment may be executed by the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
     [SIGNATURE PAGES FOLLOW]

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

              BORROWER:
 
            DICK’S SPORTING GOODS, INC.
 
       
 
       
 
  By:   /s/ William R. Newlin
 
       
 
  Name:   William R. Newlin
 
  Title:   Executive Vice President and
Chief Administrative Officer

12



--------------------------------------------------------------------------------



 



              AGENT:
 
            GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent
 
       
 
       
 
  By:   /s/ Joseph H. Burt
 
       
 
  Name:   Joseph H. Burt
 
  Its:   Duly Authorized Signatory

13



--------------------------------------------------------------------------------



 



              LENDERS:
 
            GENERAL ELECTRIC CAPITAL
CORPORATION
 
       
 
       
 
  By:   /s/ Joseph H. Burt
 
       
 
  Name:   Joseph H. Burt
 
  Its:   Duly Authorized Signatory

14



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION
 
       
 
       
 
  By:   /s/ James M. Steffy 
 
       
 
  Name:   James M. Steffy 
 
  Title:   Vice President 
 
       
 
       
 
            FLEET RETAIL GROUP, INC.
 
       
 
       
 
  By:   /s/ Andrew Cerassi
 
       
 
  Name:   Andrew Cerassi
 
  Title:   VP
 
       
 
       
 
            NATIONAL CITY BUSINESS CREDIT, INC.
 
       
 
       
 
  By:   /s/ Joseph L. Kwasny
 
       
 
  Name:   Joseph L. Kwasny
 
  Title:   Director
 
       
 
       
 
            WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
       
 
  By:   /s/ Anthony D. Braxton
 
       
 
  Name:   Anthony D. Braxton
 
  Title:   Director
 
       
 
       
 
            CITIZEN’S BANK OF PENNSYLVANIA
 
       
 
       
 
  By:   /s/ Don Cmar
 
       
 
  Name:   Don Cmar
 
  Title:   Vice President

15



--------------------------------------------------------------------------------



 



         
 
            JP MORGAN CHASE BANK
 
       
 
       
 
  By:   /s/ James M. Barbato
 
       
 
  Name:   James M. Barbato
 
  Title:   Vice President

16



--------------------------------------------------------------------------------



 



     Each of the undersigned Loan Parties hereby (i) acknowledges each of the
amendments to the Credit Agreement effected by this Amendment and (ii) confirms
and agrees that its obligations under its Guaranty shall continue without any
diminution thereof and shall remain in full force and effect on and after the
effectiveness of this Amendment.
ACKNOWLEDGED, CONSENTED and AGREED
to as of the date first written above.

          AMERICAN SPORTS LICENSING, INC.
 
       
 
       
By:
  /s/ John Wolfe    
 
       
Name:
  John Wolfe    
Title:
  Treasurer    
 
       
 
       
 
        DSG OF VIRGINIA, LLC
 
       
 
       
By:
  /s/ Jeffrey R. Hennion    
 
       
Name:
  Jeffrey R. Hennion    
Title:
  President    
 
       
 
       
 
        GALYAN’S TRADING COMPANY, INC.
 
       
 
       
By:
  /s/ William R. Newlin    
 
       
Name:
  William R. Newlin    
Title:
  Vice President and Chief Administrative Officer    
 
       
 
       
 
        GALYAN’S NEVADA, INC.
 
       
 
       
By:
  /s/ William R. Newlin    
 
       
Name:
  William R. Newlin    
Title:
  President    
 
       
 
       
 
        GALYAN’S OF VIRGINIA, INC.
 
       
 
       
By:
  /s/ William R. Newlin    
 
       
Name:
  William R. Newlin    
Title:
  President    
 
       
 
       
 
        GOLF GALAXY, INC.
 
       
 
       
By:
  /s/ John Wolfe    
 
       
Name:
  John Wolfe    
Title:
  Vice President and Secretary    

17



--------------------------------------------------------------------------------



 



          GOLF GALAXY GOLFWORKS, INC.
 
       
 
       
By:
  /s/ Joseph R. Oliver    
 
       
Name:
  Joseph R. Oliver    
Title:
  Vice President and Assistant Secretary    

18



--------------------------------------------------------------------------------



 



Exhibit A
ANNEX B
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
CASH MANAGEMENT SYSTEM
     Each Loan Party (other than GolfWorks Canada) shall, and shall cause its
Subsidiaries to, establish and maintain the Cash Management Systems described
below:
     (a) On or before the Closing Date (or such later date set forth in
Section 5.14(b), Section 5.14(c) or as Agent shall consent in writing, as
applicable) and until the Termination Date, Borrower and Galyan’s shall
(i) enter into blocked account agreements as set forth in clause (c) (each a
“Blocked Account” and collectively, the “Blocked Accounts”) below for each
account set forth on Schedule 3.20 with the banks identified on such
Schedule 3.20 (each, a “Relationship Bank”) and (ii) deposit and cause its
Subsidiaries to deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all cash,
checks, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all Collateral of such Loan Parties into one
or more Blocked Accounts in such Loan Party’s name or any such Subsidiary’s name
at a Relationship Bank. On or before the Closing Date, Borrower shall have
established a concentration account in its name (the “Concentration Account”) at
the bank which shall be designated as the Concentration Account bank for
Borrower on Schedule 3.20 (the “Borrower Concentration Account Bank”), which
bank shall be satisfactory to Agent. On or before the Golf Acquisition Closing
Date, Golf Galaxy shall have established a concentration account in its name
(the “Golf Galaxy Concentration Account”) at the bank which shall be designated
as the Concentration Account bank for Golf Galaxy and GolfWorks (the “Golf
Galaxy Concentration Account Bank”), which bank shall be satisfactory to Agent.
     (b) Borrower may maintain, in its name, an account (each a “Borrower
Disbursement Account” and collectively, the “Borrower Disbursement Accounts”) at
a bank acceptable to Agent into which Agent shall, from time to time, deposit
proceeds of Revolving Credit Advances pursuant to Section 1.1 for use by
Borrower solely in accordance with the provisions of Section 1.3. Each of Golf
Galaxy and GolfWorks may maintain, in their respective names, an account (each a
“Golf Disbursement Account” and collectively, the “Golf Disbursement Accounts”)
at a bank acceptable to Agent into which Golf Galaxy and GolfWorks shall, from
time to time, deposit proceeds received from the Golf Galaxy Concentration
Account prior to an Activation Notice (as defined below) and from intercompany
advances permitted pursuant to the terms of the Agreement.

 



--------------------------------------------------------------------------------



 



     (c) On or before the Closing Date (or such later date set forth in
Section 5.14(b) or as Agent shall consent in writing), the Borrower
Concentration Account Bank, each Relationship Bank and each bank where a
Borrower Disbursement Account is maintained, shall have entered into tri-party
blocked account agreements with Agent, for the benefit of itself and Lenders,
and the applicable Loan Party, in form and substance acceptable to Agent, which
shall become operative on or prior to the Closing Date (or such later date as
set forth in Section 5.14(b) or as Agent shall consent in writing, as
applicable); provided that the balance in each Blocked Account or Borrower
Disbursement Account held by such banks identified on Schedule 3.20 for which
blocked account agreements have not been obtained shall be swept on a daily
basis to the Concentration Account. Each such blocked account agreement shall
provide, among other things, that (i) all items of payment deposited in such
account and proceeds thereof deposited in the Concentration Account, Borrower
Disbursement Account or Blocked Account are held by such bank as agent or
bailee-in-possession for Agent, on behalf of itself and Lenders, (ii) the bank
executing such agreement has no rights of setoff or recoupment or any other
claim against such account, as the case may be, other than for payment of its
service fees and other charges directly related to the administration of such
account and for returned checks or other items of payment, (iii) from and after
the date of execution of such agreement with respect to a Blocked Account, such
bank agrees to sweep on a daily basis all amounts in such Blocked Account to the
Concentration Account and (iv) from and after the date of execution of such
agreement with respect to the Borrower Concentration Account Bank or each bank
where a Borrower Disbursement Account is held, such bank agrees, from and after
the receipt of a notice (an “Activation Notice”) from Agent (which Activation
Notice may be given by Agent at any time at which (1) a Default or Event of
Default shall have occurred and be continuing or (2) Excess Availability has at
any time been less than $30,000,000 (each of the foregoing being referred to
herein as an “Activation Event”)), to immediately forward all amounts received
in the Concentration Account or the applicable Borrower Disbursement Account to
the Collection Account through daily sweeps from the Concentration Account or
such Borrower Disbursement Account into the Collection Account. From and after
the date Agent has delivered an Activation Notice to any bank with respect to
the Concentration Account or any Borrower Disbursement Account(s), no Loan Party
(including GolfWorks and Golf Galaxy, but excluding GolfWorks Canada) shall, or
shall cause or permit any Subsidiary thereof to, accumulate or maintain cash in
disbursement or payroll accounts as of any date of determination in excess of
checks outstanding against such accounts as of that date and amounts necessary
to meet minimum balance requirements. In the event the Agent shall have
delivered an Activation Notice to bank at which the Concentration Account is
held, and thereafter the Borrower has Excess Availability in excess of
$50,000,000 for a period of ninety consecutive Business Days, at the written
request of Borrower, the Agent, subject to no Default or Event of Default
existing at such time, shall deliver a written notice to such bank rescinding
the Activation Notice previously delivered.

 



--------------------------------------------------------------------------------



 



     (d) From and after the Golf Acquisition Closing Date, Golf Galaxy and
GolfWorks shall cause, on a daily basis, all monies deposited (other than up to
$5,000 in any individual deposit account) into their deposit accounts identified
on Schedule 3.20 (the “Golf Deposit Accounts”) to be swept into the Golf Galaxy
Concentration Account. No later than ninety (90) days after the Golf Acquisition
Closing Date, the Golf Galaxy Concentration Account Bank and each bank where a
Golf Disbursement Account is maintained shall have entered into tri-party
blocked account agreements with Agent, for the benefit of itself and Lenders,
and the applicable Loan Party, in form and substance acceptable to Agent. Each
such blocked account agreement shall provide, among other things, that (i) all
items deposited in such account are held by the applicable account bank as agent
or bailee-in-possession for Agent, on behalf of itself and Lenders, (ii) the
bank executing such agreement has no rights of setoff or recoupment or any other
claim against such account, as the case may be, other than for payment of its
service fees and other charges directly related to the administration of such
account and for returned checks or other items of payment, and (iii) from and
after the date of execution of such agreement with respect to the Golf Galaxy
Concentration Account Bank or each bank where a Golf Disbursement Account is
held, such bank agrees, from and after the receipt of an Activation Notice from
Agent (which Activation Notice may be given by Agent at any time when an
Activation Event has occurred and is continuing), to immediately forward all
amounts received in the Golf Galaxy Concentration Account or the applicable Golf
Disbursement Account to the Collection Account through daily sweeps from the
Golf Galaxy Concentration Account or such Golf Disbursement Account into the
Collection Account. In the event Agent shall have delivered an Activation Notice
to the Golf Galaxy Concentration Account Bank, and thereafter the Borrower has
Excess Availability in excess of $50,000,000 for a period of ninety consecutive
Business Days, at the written request of Borrower, the Agent, subject to no
Default or Event of Default existing at such time, shall deliver a written
notice to such bank rescinding the Activation Notice previously delivered.
     (e) So long as no Default or Event of Default has occurred and is
continuing, Borrower may amend Schedule 3.20 to add or replace a Relationship
Bank or Blocked Account or to replace the Concentration Account, Golf Galaxy
Concentration Account, any Borrower Disbursement Account, any Golf Disbursement
Account or any Golf Deposit Account; provided, however, that (i) Agent shall
have consented in writing in advance to the opening of such account with the
relevant bank and (ii) prior to the time of the opening of such account, the
applicable Loan Party and/or the Subsidiaries thereof, as applicable, and such
bank shall have executed and delivered to Agent a tri-party blocked account
agreement or such other agreement, in form and substance satisfactory to Agent
(it being understood that no such agreement shall be required in respect of any
Golf Deposit Account). The Loan Parties shall close any of their accounts (and
establish replacement accounts in accordance with the foregoing sentence)
promptly and in any event within thirty (30) days of notice from Agent that the
creditworthiness of any bank holding an account is no longer acceptable in
Agent’s reasonable judgment, or as promptly as practicable and in any event
within sixty (60) days of notice from Agent that

 



--------------------------------------------------------------------------------



 



the operating performance, funds transfer and/or availability procedures or
performance with respect to accounts or lockboxes of the bank holding such
accounts or Agent’s liability under any tri-party blocked account agreement or
such other agreement with such bank is no longer acceptable in Agent’s
reasonable judgment.
     (f) The Blocked Accounts, Borrower Disbursement Accounts, Golf Disbursement
Accounts, the Golf Galaxy Concentration Account and the Concentration Account
shall be cash collateral accounts, with all cash, checks and other similar items
of payment in such accounts securing payment of the Revolving Credit Loan and
all other Obligations, and in which the Loan Parties shall have granted a Lien
to Agent, on behalf of itself and Lenders, pursuant to the Borrower Security
Agreement or the Subsidiary Security Agreement, as applicable.
     (g) All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.8 of the Agreement and shall be
applied (and allocated) by Agent in accordance with Section 1.10 of the
Agreement. In no event shall any amount be so applied unless and until such
amount shall have been credited in immediately available funds to the Collection
Account.
Each Loan Party (other than GolfWorks Canada) shall and shall cause its
Affiliates, officers, employees, agents, directors or other Persons acting for
or in concert with such Loan Party (each a “Related Person”) to (i) hold in
trust for Agent, for the benefit of itself and Lenders, all checks, cash and
other items of payment received by such Loan Party or any such Related Person on
behalf of any such Loan Party, and (ii) within one (1) Business Day after
receipt by such Loan Party or any such Related Person of any checks, cash or
other items or payment received on behalf of any Loan Party, deposit the same
into a Blocked Account or Golf Deposit Account, as applicable, of such Loan
Party. Each Loan Party and each Related Person thereof acknowledges and agrees
that all cash, checks or items of payment constituting proceeds of Collateral
are the property of Agent and Lenders. All proceeds of the sale or other
disposition of any Collateral, shall be deposited directly into the applicable
Blocked Accounts or the Concentration Account if required by Section 6.8 of the
Agreement.

 